DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13-15, filed on 4/23/2021, with respect to 35 U.S.C. 103(a) rejection of claims 1-2, 4, 6-8, 11, 13-16, 22, 30-32, 34-36, 39, 41-44, 50, and 53 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-2, 4, 6-8, 11, 13-16, 22, 30-32, 34-36, 39, 41-44, 50, and 53 have been withdrawn. 

Allowable Subject Matter
Claims 1-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-30:
The present invention describes a method of wireless communication performed by a base station (BS), comprising: receiving a compressed precoding matrix indicator and layer power feedback information from a user equipment; decompressing the compressed precoding matrix indicator to recover a precoding matrix indicator, wherein the compressed precoding matrix indicator is decompressed based at least in part on a quantization dependency between transmission layers or an orthogonality relationship 
(2) Regarding claims 31-53:
The present invention describes a method of wireless communication performed by a user equipment, comprising: receiving configuration information indicating that the user equipment is to compress a precoding matrix indicator in connection with channel state information reporting, wherein the precoding matrix indicator is to be compressed based at least in part on a quantization dependency between transmission layers or an orthogonality relationship between the transmission layers, wherein the configuration information is associated with a type II, rank 3 or higher codebook for multiple input multiple output (MIMO) configuration; and transmitting, to a base station, the compressed precoding matrix indicator and layer power feedback information based at least in part on receiving the configuration information.  The closest prior art, Song et al. (10,868,602 B2) in view of MPL (3GPP TSG RAN WG1 NR Ad-Hoc Meeting R1-1710454, Qingdao, China, 27-30 June 2017) together discloses a similar method, but fails to disclose a user equipment transmitting, to a base station, the compressed precoding matrix indicator and layer power feedback information based at least in part .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/10/2021